UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 99-6557



TOMMY EDWIN JONES, JR.,

                                               Plaintiff - Appellant,

           versus


OFFICER   MARTIN;   SERGEANT   ROGERS;   CORPORAL
PRATT,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Cameron McGowan Currie, District
Judge. (CA-97-340-5-22JI)


Submitted:   September 8, 1999           Decided:   September 24, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tommy Edwin Jones, Jr., Appellant Pro Se.  Robert Thomas King,
WILLCOX, BUYCK & WILLIAMS, P.A., Florence, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tommy Edwin Jones, Jr., appeals the district court’s order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) com-

plaint.*   We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.   See Jones v. Martin, No. CA-97-340-5-22JI (D.S.C.

Mar. 25, 1999).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




     *
       Jones asserts on appeal that a magistrate judge, not a
district court judge, issued the final order. The court’s final
order does, in fact, identify Cameron McGowan Currie as a
magistrate judge.    However, Judge Currie is a United States
District Judge. The erroneous description of her judicial status
is thus merely a clerical mistake that lacks legal significance.


                                   2